Citation Nr: 0326042	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  01-08 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from March 1964 to December 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating action by 
which the RO, among other things, denied service connection 
for a skin rash, a sleep disorder, and hearing loss.  

The Board notes that in the veteran's VA Form 9 received in 
October 2001, he raised the issue of entitlement to service 
connection for tinnitus.  The information in the claims file 
does not show any resolution of this issue.  As that matter 
is not presently on appeal before the Board it is referred to 
the RO for appropriate disposition.


REMAND

The veteran contends that he has hearing loss from in-service 
exposure to aircraft engine noise (without ear protection) 
and gunfire.  He contends that he has a sleep disorder that 
is due to the long hours of work and being awake at night 
during military service.  Lastly, the veteran contends that 
he has skin problems resulting from his military service.  
Among the theories underlying this contention is that he has 
chloracne and skin cancer secondary to Agent Orange exposure.  

Hearing Loss

Service medical records include the results of an 
audiological examination conducted at entry into the service.  
The results were -5, 0, -5, 15, 20, 10 on the right, and 0, -
5, 5, 25, 45, 35 on the left at 500, 1000, 2000, 3000, 4000 
and 6000 hertz, respectively.  Service medical records show 
no treatment for hearing problems.  There is no report of 
hearing loss by history or examination at separation in 
December 1966.  There are no post-service treatment records 
for hearing problems.  However, a VA PTSD examination report 
dated in February 2002 notes bilateral hearing loss as an 
Axis III diagnosis.  Inasmuch as that evidence amounts to 
competent evidence of a present disability for purposes of 
determining whether a VA examination is necessary under the 
Veterans Claims Assistance Act of 2000 (Act), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), the Board finds that additional development is 
needed to provide the veteran a VA examination.  38 C.F.R. 
§ 3.159 (2003). 

Sleep Disorder

Service medical records are unremarkable for sleep problems.  
Similarly, there are no treatment records for sleep disorders 
after service.  While there were several medical notations 
about reported sleep problems, these were discovered in the 
course of treating the veteran's service-connected PTSD, and 
did not result in a diagnosis of a sleep disorder.  As in the 
case of the issue of service connection for hearing loss, the 
February 2002 VA PTSD examiner noted a sleep disorder as an 
Axis III diagnosis.  To determine whether one indeed exists 
and, if so, whether it is related to military service, or to 
already service-connected disability, further evidentiary 
development is required.

Skin Rash

The Board notes that a letter dated in February 2001 shows 
that the veteran is listed in the Agent Orange registry and 
that examination revealed the existence of tinea cruris.  A 
September 2001 VA treatment record reflects treatment for a 
rash on the right big toe that was assessed as dermatitis.  A 
March 2002 treatment record was submitted by the veteran in 
June 2002 relating diagnoses of acne or chloracne, probable 
tinea corporis or pedis, and probable onychomycosis.  Service 
medical records show treatment for tinea cruris in March, 
April, and September 1964, and in May and July 1965.  Nothing 
is noted in either the entrance or exit examination report.  
Given the evidence of a skin rash in service and a presently 
existing skin problem, a VA examination is necessary to 
assess the nature of any present skin problem and to obtain a 
medical opinion as to the likelihood that any present skin 
problem is attributable to the veteran's military service.

PTSD

Finally, in the September 2000 rating decision, the RO also 
granted service connection for post-traumatic stress disorder 
(PTSD) to include major depression and assigned a 10 percent 
disability rating.  The veteran submitted a notice of 
disagreement (NOD) with the 10 percent evaluation.  
Thereafter, the RO increased the evaluation to 50 percent.  
The RO did not issue a statement of the case regarding the 
PTSD disability evaluation.  The claims file includes a 
report of an informal conference conducted in March 2002.  
The report notes that the veteran's representative was 
contacted and agreed to convey to the veteran that the RO 
considered the 50 percent evaluation a complete grant of 
benefits as sought in the NOD.  The representative agreed to 
see if the veteran was satisfied with the increased 
evaluation and to let the RO know if there was any other 
evidence that needed to be secured.  The Board is unable to 
discern any further indication regarding the veteran's 
satisfaction with this higher evaluation.  38 C.F.R. § 20.204 
(2003).  Consequently, the matter must be returned to the RO 
for additional action.  Manlincon v. West, 12 Vet. App. 238 
(1999) (when an NOD is filed by the appellant with respect to 
a denial of benefits, but the RO has not yet issued a 
statement of the case (SOC), the Board is required to remand, 
rather than refer, the issue to the RO for the issuance of 
the SOC).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  The RO should ensure that the 
new notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
and the duty-to-assist regulations, found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should ask the veteran to 
identify any healthcare providers who have 
treated the claimed disorders since 
service.  The RO should attempt to obtain 
any identified records.  In addition, the 
RO should ensure that all VA treatment 
records for the claimed disorders are 
associated with the claims file, including 
any records of treatment existing prior to 
June 2000.  

3.  After the above development is 
accomplished, the RO should arrange for the 
veteran to be provided three VA 
examinations.  (1) The RO should arrange 
for the veteran to be provided a VA 
examination of the skin.  The examiner 
should review the claims file before 
conducting the examination.  Thereafter, 
the examiner should assess the nature of 
any existing skin problems.  In particular, 
the examiner should state whether the 
veteran has chloracne or skin cancer.  The 
examiner should then render an opinion as 
to the etiology of any identified skin 
problems and state the medical 
probabilities that each diagnosed skin 
disability is attributable to the veteran's 
military service.  The examiner should 
explain his/her rationale and findings in a 
report.  (2) the RO should schedule an 
audiological examination to assess the 
veteran's hearing acuity.  An audiologist 
should be asked to perform all testing 
necessary to apply the provisions of 
38 C.F.R. § 3.385.  If impaired hearing is 
found, the audiologist should review the 
record and provide an opinion as to the 
medical probabilities that such a 
disability is attributable to military 
service or experience coincident therewith, 
such as noise exposure from aircraft engine 
noise or gunfire.  (3) a VA examination 
should be provided to determine whether the 
veteran has any present sleep disorder.  If 
the examiner determines that the veteran 
has a sleep disorder, then the examiner 
should provide an opinion on whether such 
disorder is attributable to the veteran's 
military service, including as the result 
of long hours of work and being awake at 
night during service.  The examiner should 
also state whether any sleep disorder was 
caused or made worse by already service-
connected disability, such as PTSD.

4.  Having completed the development 
requested above, the RO should review the 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
allow them an opportunity to respond 
thereto.

5.  The RO should also issue a SOC to the 
veteran and his representative addressing 
the issue of entitlement to a higher 
initial evaluation for PTSD.  If, and only 
if, the veteran thereafter submits a timely 
substantive appeal with respect to this 
issue, the RO should return this issue to 
the Board.  

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the case 
should be returned to the Board.  (The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).  

